DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Examiner’s Comment
Examiner notes that no claims have been amended. Non-Final Office action dated 2/3/2022 has been vacated and a new Non-Final office action has been issued.



Terminal Disclaimer
The terminal disclaimer filed on 4/28/2022 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-8, 10-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujinawa (U.S PG-Pub 20140104453) in view of Kennedy et al (U.S PG-Pub 20150138427).

As per claims 1, 14 and 17 Fujinawa a method of managing camera settings of a camera operated by a user (paragraph.130) { Manages camera sequences and preforms input/output }, the method comprising: detecting, based on historical profile data related to the user of the camera, a candidate subject for capture by the camera (paragraph.284) {a first position, the camera system control section performs focus adjustment and photometry as an image capturing preparation action} and (paragraph. 312) {The camera system control section performs focus adjustment and photometry as an image capturing preparation action}. However, Fujinawa did not explicitly disclose identifying, by the camera and based on the detected candidate subject, one or more adjustments of the camera for capture of the candidate subject; and performing, by the camera and before receiving an input from the user and based on the identified adjustments from the historical profile data, a proper capture action.  In the same field of endeavor, Kennedy disclosed identifying, by the camera and based on the detected candidate subject, one or more adjustments of the camera for capture of the candidate subject (paragraph.21) {generate at least one focus-setting profile for each such data entry of such at least one multi-subject data set} and (paragraph.47) {Determine the focus distance between a camera imager and a subject to be captured by establishing the current locations of the camera and the target subject}; and performing, by the camera and before receiving an input from the user (paragraphs.74) {Automatically adjust the focus state of camera 103, as appropriate to the proper imaging of locatable subjects 113} and based on the identified adjustments from the historical profile data, a proper capture action (paragraph.47) {Determine the focus distance between a camera imager and a subject to be captured by establishing the current locations of the camera and the target subject}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated identifying, by the camera and based on the detected candidate subject, one or more adjustments of the camera for capture of the candidate subject; and performing, by the camera and before receiving an input from the user and based on the identified adjustments from the historical profile data, a proper capture action as disclosed by Kennedy in the method disclosed by Fujinawa in order to make the method more robust, scalable and user friendly.

As per claims 3 and 15 Fujinawa-Kennedy disclosed the method of claim 1, wherein the detecting is performed by a server, and wherein the method further comprises: receiving, by the camera, the detected relative position of the candidate subject with respect to the camera (Fujinawa, paragraph.79) {For example, a user sets a position and size of an object region in which a specific object is captured in the no-look mode} and (Fujinawa, paragraph.191) {The camera system control section 327 determines the position of a specific object in the image displayed in live-view, in other words, the position of the specific object with respect to the angle of view of the object}. 


As per claim 6 Fujinawa-Kennedy disclosed the method of claim 1, wherein the historical profile data comprises previously taken photos (Kennedy, paragraph.21) {Generate at least one focus-setting profile for each such data entry of such at least one multi-subject data set; and at least one locatable-subject selector structured and arranged to enable user selecting of at least one such data entry of such at least one multi-subject data set}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the historical profile data comprises previously taken photos as disclosed by Kennedy in the method disclosed by Fujinawa in order to make the method more robust, scalable and user friendly.

As per claim 7 Fujinawa-Kennedy disclosed the method of claim 6, wherein the previously taken photos are stored on the camera (Kennedy, paragraph.25) {It provides such a system wherein such at least one image-capture device is a video camera}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the previously taken photos are stored on the camera as disclosed by Kennedy in the method disclosed by Fujinawa in order to make the method more robust, scalable and user friendly.


As per claims 8 and 20 Fujinawa-Kennedy disclosed the method of claim 1, wherein the identifying the one or more adjustments includes selecting a white-balance setting, selecting a focus setting, and selecting a zoom setting (Kennedy, Paragraph.49) {Camera lens 105 to properly adjust the focus state of camera 103 (at least embodying herein at least one distance-data communicator structured and arranged to communicate the calculated distance to at least one image-focus effector controlling the focus state of such at least one image-capture device}, and wherein the method further comprises: determining, by the camera, a lack of camera resources (Kennedy, paragraph.47) {To determine the focus distance between a camera imager and a subject to be captured by establishing the current locations of the camera and the target subject}; and removing, by the camera and based on the lack of camera resources, the selected white-balance settings from the identified one or more adjustments (Kennedy, paragraph.49) {Camera lens 105 to properly adjust the focus state of camera 103 (at least embodying herein at least one distance-data communicator structured and arranged to communicate the calculated distance to at least one image-focus effector controlling the focus state of such at least one image-capture device} and (paragraph.111) {Remove the "Rack focus" menu item 252 from Subject focus switching menu 250}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated the identifying the one or more adjustments includes selecting a white-balance setting, selecting a focus setting, and selecting a zoom setting, and wherein the method further comprises: determining, by the camera, a lack of camera resources and removing, by the camera and based on the lack of camera resources, the selected white-balance settings from the identified one or more adjustments as disclosed by Kennedy in the method disclosed by Fujinawa in order to make the method more robust, scalable and user friendly.

As per claim 10 Fujinawa-Kennedy disclosed the method of claim 1, wherein the detecting is further based on a network connected device, wherein the method further comprises: receiving, by the camera and from the network connected device, the candidate subject (Kennedy, Paragraph.47) {Determine the focus distance between a camera imager and a subject to be captured by establishing the current locations of the camera and the target subject} and also (Kennedy,paragraph.84) {Enable hard-wired connections to servo-operated focus assist device 160}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the detecting is further based on a network connected device, wherein the method further comprises: receiving, by the camera and from the network connected device, the candidate subject as disclosed by Kennedy in the method disclosed by Fujinawa in order to make the method more robust, scalable and user friendly.

As per claim 11 and 16 Fujinawa-Kennedy disclosed the method of claim 10, wherein the network connected device further comprises a second camera, and wherein the candidate subject was determined by the second camera before the detecting (Kennedy, paragraph.113) {Provide wireless control of two or more cameras 103 equipped with servo-operated focus assist devices 160}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the network connected device further comprises a second camera, and wherein the candidate subject was determined by the second camera before the detecting as disclosed by Kennedy in the method disclosed by Fujinawa in order to make the method more robust, scalable and user friendly.

As per claim 12 Fujinawa-Kennedy disclosed the method of claim 1, wherein the camera includes a global position sensor (GPS) and an orientation sensor, and wherein the detecting is based on a first location reading of the GPS (Kennedy, paragraph.16) {such at least one first location-data generator comprises at least one first Global Positioning System (GPS) receiver structured and arranged to receive GPS signal data associated with the current location of such at least one first locatable subject, at least one first GPS siqnal-data processor structured and arranged to process the GPS signal data to form such first location data} , and wherein the identifying is further based on the orientation sensor (Kennedy, paragraph.63) {Other RFID technologies such as, for example, measurement of signal strength, angle of arrival of the radio wave from the tag measured at several reader locations to draw locating vectors back toward the tag, calculating the distance through triangulation of multiple beacons, etc., may suffice} and wherein the identifying further comprises comparing a second reading from the orientation sensor with a first reading from the orientation sensor obtained when the candidate subject was detected (Kennedy, paragraph.48) {The distance of a subject from the focal point of camera 103 must be measured and accurately matched to the focal ring of camera lens 105. Focus assist device 102 assists the operator of camera lens 105 to correctly adjust the focus state of camera 103 by displaying such calculated distances at or near the focal ring of camera lens 105} and wherein the performing the proper capture action further comprises generating an orientation instruction based on the comparison (Kennedy,paragraph.48) {The distance of a subject from the focal point of camera 103 must be measured and accurately matched to the focal ring of camera lens 105. Focus assist device 102 assists the operator of camera lens 105 to correctly adjust the focus state of camera 103 by displaying such calculated distances at or near the focal ring of camera lens 105}.

It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the camera includes a global position sensor (GPS) and an orientation sensor, and wherein the detecting is based on a first location reading of the GPS, and wherein the identifying is further based on the orientation sensor, and wherein the identifying further comprises comparing a second reading from the orientation sensor with a first reading from the orientation sensor obtained when the candidate subject was detected as disclosed by Kennedy in the method disclosed by Fujinawa in order to make the method more robust, scalable and user friendly.

As per claim 13 Fujinawa-Kennedy disclosed the method of claim 1, wherein the profile data includes a first ranking of a plurality of candidate subjects including a first candidate subject and a second candidate subject (paragraph.21) {To generate at least one focus-setting profile for each such data entry of such at least one multi-subject data set}, and wherein the detecting the candidate subject further comprises: determining the second candidate subject was photographed more recently than the first candidate subject (paragraph.21) {To generate at least one focus-setting profile for each such data entry of such at least one multi-subject data set}; and selecting the second candidate subject as the candidate subject for capture by the camera based on the recency determination (paragraph.21) {To generate at least one focus-setting profile for each such data entry of such at least one multi- subject data set}.

It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the profile data includes a first ranking of a plurality of candidate subjects including a first candidate subject and a second candidate subject, and wherein the detecting the candidate subject further comprises: determining the second candidate subject was photographed more recently than the first candidate subject; and selecting the second candidate subject as the candidate subject for capture by the camera based on the recency determination as disclosed by Kennedy in the method disclosed by Fujinawa in order to make the method more robust, scalable and user friendly.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujinawa (U.S. PG-Pub 20140104453) in view of Kennedy et al (U.S PG-Pub 20150138427) and further in view of Aimone (U.S. Pub. No. 2014/0223462 A1).

As per claims 2 and 18 Fujinawa-Kennedy disclosed the method of claim 1. However, both wherein Fujinawa-Kennedy did not explicitly disclose detecting is further based on a social media profile of the user, and wherein the method further comprises: monitoring, by a server, the social media profile of the user; and ranking, by the server, a plurality of candidate subjects including the candidate subject based on the monitored social media profile of the user. In the same field of endeavor, Aimone disclosed detecting is further based on a social media profile of the user (Paragraph.148) {For example, where the user is registered with Facebook, Twitter, or other social media service, the computer system may update the user's status or timeline, or make a posting on the service based at least partly on the received bio-signal data}, and wherein the method further comprises: monitoring, by a server, the social media profile of the user (Paragraph.252) {The user’s brainwaves may be monitored for markers of interest. The video camera may be mounted like an eyewear whose camera has the same line of sight as the user looking straight ahead}; and ranking, by the server (paragraph.247) {Rank user preferences or provide recommendations to the user}, a plurality of candidate subjects including the candidate subject based on the monitored social media profile of the user (paragraph.9) {The profile may be user-specific. The user profile may include historical bio-siqnal data, analyzed and classified bio-signal data, and user demographic information and preferences} and (paragraph.27) {A target brain state may be associated at the at least one computing device with encouraging at least one content creation activity}.
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated detecting is further based on a social media profile of the user, and wherein the method further comprises: monitoring, by a server, the social media profile of the user; and ranking, by the server, a plurality of candidate subjects including the candidate subject based on the monitored social media profile of the user as disclosed by Aimone in the method disclosed by Fujinawa-Kennedy in order to make the method more robust, scalable and user friendly.

As per claims 4 and 19 Fujinawa-Kennedy disclosed the method of claim 1. However, both wherein Fujinawa-Kennedy did not explicitly disclose wherein the user is a first user, and wherein the historical profile data is an online relationship of the first user to a second user. In the same field of endeavor wherein the user is a first user, and wherein the historical profile data is an online relationship of the first user to a second user (paragraph.9) {The profile may be user-specific. The user profile may include historical bio-signal data, analyzed and classified bio-signal data, and user demographic information and preferences} and (Paragraph.224) {This model would typically be initialized with a symmetric relationship (where users of like states yield the highest "resonance" probability) or with a more sophisticated model based on available data}.

It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the user is a first user, and wherein the historical profile data is an online relationship of the first user to a second user as disclosed by Aimone in the method disclosed by Fujinawa-Kennedy in order to make the method more robust, scalable and user friendly.

As per claim 5 the Fujinawa-Kennedy disclosed method of claim 1. However, both wherein Fujinawa-Kennedy did not explicitly disclose wherein the historical profile data is membership in an online community. In the same field of endeavor Aimone disclosed wherein the historical profile data is membership in an online community (Aimone, paragraph. 274) {The user may decide to solicit feedback from some group (peers, team, hired sample, etc.). Group members arrive and are given bio-signal sensors}.

It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the historical profile data is membership in an online community as disclosed by Aimone in the method disclosed by Fujinawa-Kennedy in order to make the method more robust, scalable and user friendly.

As per claim 9 Fujinawa-Kennedy disclosed the method of claim 1. However, both Fujinawa-Kennedy did not explicitly disclose wherein the proper capture action is notifying the user, and wherein the method further comprises: generating, by the camera, a notification for the user; and sending, by the camera, the notification to a smartphone of the user, the smartphone configure to provide an audiovisual alert based on the notification.  In the same field of endeavor, wherein the proper capture action is notifying the user (Aimone, paragraph. 227) {The user may respond to the notification to share the user's response on Facebook, Youtube, or any other suitable service} and wherein the method further comprises: generating, by the camera, a notification for the user (paragraph.227) {The user may respond to the notification to share the user's response on Facebook, Youtube, or any other suitable service} and (paragraph.252 {The user’s brainwaves may be monitored for markers of interest. The video camera may be mounted like an eyewear whose camera has the same line of sight as the user looking straight ahead}; and sending, by the camera, the notification to a smartphone of the user, the smartphone configure to provide an audiovisual alert based on the notification (paragraph.237) {An icon or other graphical or audio indication may be provided indicating to the user that a particular brain state has been detected from the user} and (paragraph.253) {Change an alert notification (e.g. ringtone) of the user's computing device (e.q. mobile phone) when the user's brain state is determined to be of a certain type}.

It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the proper capture action is notifying the user, and wherein the method further comprises: generating, by the camera, a notification for the user; and sending, by the camera, the notification to a smartphone of the user, the smartphone configure to provide an audiovisual alert based on the notification.  In the same field of endeavor, wherein the proper capture action is notifying the user as disclosed by Aimone in the method disclosed by Fujinawa-Kennedy in order to make the method more robust, scalable and user friendly.


Response to Arguments
Applicant's arguments filed 8/5/2022 have been fully considered but they are not persuasive. 
Applicant on page 3 first argued that prior art failed to disclose “historical profile data” in the limitation “identifying, by the camera and based on the detected candidate subject, one or more adjustments of the camera for capture of the candidate subject; and performing, by the camera and before receiving an input from the user and based on the identified adjustments from the historical profile data, a proper capture action” in the independent claims.

As to applicant’s argument Kennedy disclosed identifying, by the camera and based on the detected candidate subject, one or more adjustments of the camera for capture of the candidate subject (paragraph.21) {generate at least one focus-setting profile for each such data entry of such at least one multi-subject data set} and (paragraph.47) {Determine the focus distance between a camera imager and a subject to be captured by establishing the current locations of the camera and the target subject}; and performing, by the camera and before receiving an input from the user (paragraphs.74) {Automatically adjust the focus state of camera 103, as appropriate to the proper imaging of locatable subjects 113} and based on the identified adjustments from the historical profile data (paragraph.21 and 112) {At least one subject-profile generator structured and arranged to generate at least one focus-setting profile for each such data entry of such at least one multi-subject data set; and at least one locatable-subject selector structured and arranged to enable user selecting of at least one such data entry of such at least one multi-subject data set; wherein each selected such at least one focus-setting profile is usable by such at least one image-focus effector to control the focus state of such at least one image-capture deviceOptions" menu 260 include the ability to alter the organization of touch display screen 188 for left-handed users, monitor and modify feed options to define how the monitor feed from camera 103 is displayed, and select the language used in the interface. Upon reading this specification, those with ordinary skill in the art will appreciate that, under appropriate circumstances, considering such issues as design preference, user preferences, marketing preferences, cost, technological advances, etc., other options such as, for example, changing measurement between imperial and metric units, having the ability to store and retrieve setting for specific users, etc.}  a proper capture action (paragraph.47) {Determine the focus distance between a camera imager and a subject to be captured by establishing the current locations of the camera and the target subject}. 
It would have been obvious to one in the ordinary skill in the art before the effective filing date of the invention to have incorporated identifying, by the camera and based on the detected candidate subject, one or more adjustments of the camera for capture of the candidate subject; and performing, by the camera and before receiving an input from the user and based on the identified adjustments from the historical profile data, a proper capture action as disclosed by Kennedy in the method disclosed by Fujinawa in order to make the method more robust, scalable and user friendly.
Therefore, the argued limitation is taught by the prior arts under 35 U.S.C. 103 as being unpatentable.
All dependent claims are also not patentable for the same reasons provided for their independent claims.





Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907. The examiner can normally be reached M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647